Case 7:17-cv-02928-CS Document 32-1 Filed 11/02/18 Page 1 of 7




                Exhibit 1
Case
 Case7:17-cv-02928-CS
      7:17-cv-02928-CS Document
                        Document32-1
                                 16 Filed
                                     Filed09/07/17
                                           11/02/18 Page
                                                     Page12ofof67
Case
 Case7:17-cv-02928-CS
      7:17-cv-02928-CS Document
                        Document32-1
                                 16 Filed
                                     Filed09/07/17
                                           11/02/18 Page
                                                     Page23ofof67
Case
 Case7:17-cv-02928-CS
      7:17-cv-02928-CS Document
                        Document32-1
                                 16 Filed
                                     Filed09/07/17
                                           11/02/18 Page
                                                     Page34ofof67
Case
 Case7:17-cv-02928-CS
      7:17-cv-02928-CS Document
                        Document32-1
                                 16 Filed
                                     Filed09/07/17
                                           11/02/18 Page
                                                     Page45ofof67
Case
 Case7:17-cv-02928-CS
      7:17-cv-02928-CS Document
                        Document32-1
                                 16 Filed
                                     Filed09/07/17
                                           11/02/18 Page
                                                     Page56ofof67
Case
 Case7:17-cv-02928-CS
      7:17-cv-02928-CS Document
                        Document32-1
                                 16 Filed
                                     Filed09/07/17
                                           11/02/18 Page
                                                     Page67ofof67
